Title: To George Washington from Bushrod Washington, 25 October 1797
From: Washington, Bushrod
To: Washington, George

 

Dear Uncle
Rich[mon]d Oct. 25. 1797

I now enclose you a Copy of the Grant you wrote for. The Inquisition cannot be found. I have directed the Clerk to continue his search, and if he should succeed, a Copy shall be immediately forwarded, if you can give a more particular description of it, from any papers in your possession, it may assist in the discovery. with love to my Aunt I am my dear Uncle Most Sincerely Yr Affect. Nephew

Bushrod Washington

